— Casey, J.
Appeals from (1) an order of the Supreme Court (Ingraham, J.), entered June 12, 1986 in Otsego County, and (2) an order of said court, entered June 11, 1986 in Delaware County, which denied plaintiffs motions for summary judgment.
Supreme Court erred in denying plaintiff’s motions for summary judgment. The thrust of defendant’s arguments in these actions for permanent injunctions is aimed at the certification process and determinations of the Public Service Commission under Public Service Law article VII. Defendants had ample opportunity to raise their objections in the administrative process and to pursue judicial review pursuant to Public Service Law § 128.* The Public Service Commission’s determinations cannot be collaterally attacked in these actions (see, Atwell v Power Auth. of State of N Y, 67 AD2d 365, 367; see also, Public Service Law § 129). We find no material issue of fact which would justify denial of summary judgment to plaintiff.
Orders reversed, on the law, without costs, motions granted and summary judgment awarded to plaintiff. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.

 Proceedings were commenced in this court challenging, among other things, the Public Service Commission’s order granting the certificate of environmental compatibility and public need. However, this court recently granted motions dismissing the petitions on the ground the proceedings were untimely (Matter of Delaware County Citizens Opposed to Powerline Route Alternatives [DCCOPRAJ v Public Service Commn. of State of N Y. 120 AD2d 256).